Case 2:20-cv-10206-AB-GJS Document 15-1 Filed 11/25/20 Page1of2 Page ID #:30

THE SUPREME COURT of the STATE OF MICHIGAN

I, Larry S. Royster, Clerk of the Michigan Supreme Court and Custodian of
the Roll of Attorneys admitted to the practice of law in this state, do hereby

certify that, as appears from the records,

Michael E. Piston

was admitted to the practice of law in the courts of the State of Michigan on

November 23, 1982

and has remained in good standing since then.

In Testimony Whereof, I set my hand and
affix the seal of the Michigan Supreme
Court on this date: November 19, 2020

SP Be

Clerk

 
Case 2:20-cv-10206-AB-GJS Document 15-1 Filed 11/25/20 Page 2of2 Page ID #:31
MICHIGAN SUPREME COURT

ORIGINAL

P-number

 

Clerk's Office
PO Box 30052, Lansing MI 48909 (517) 373-0120 5 8 5 3 5
- Date: w/ a | 2O2-O
BYOB .
___ INVOICE

i L = Re ) _CRECEIPT

___ Check Credit Card ____ Cash

 

Check #

 

Please remit amount listed below with
this statement.

Checks payable to "State of Michigan"

*Incorrect Amount*.___—~ Check Encl
$ Check #

 

Case Title

Docket Number

 

Application/Complaint Fee

Motion Fee

Certificate of Good Standing Fee ( >
Copy Fee___ pages @ $.50/page
Other

- FOU
TGAN SUPREME col
wal OF JUSTICE STH FLOOR

5 H OTTAMA, ST
LaNsiN, HE. 49915-1741
Bit-313-9043

Phone Order

ex Entry Methods Hanval
Total: % ene
A boo Cte: 13457

Tn B: Gagauutet

tvorvd: Online
Hf Coe Wi HATCH N

CWW2 Codes HATCH tl

Customer Copy

THANK YOUt
